ACCEPTED

                                                                                    TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                          12/29/2014 1:10:25 PM
                                                                                                   CATHY LUSK
                                                                                                         CLERK




                                                                              FILED IN
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                                                                       12/29/2014 1:10:25 PM
                                     29 DECEMBER 2014                       CATHY S. LUSK
                                                                                Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Jared McEwen v. State
    12-13-00371-CR



Please find enclosed a copy of the letter sent to Mr. McEwen regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                           Sincerely,


                                           /s/Austin Reeve Jackson
                                       18 DECEMBER 2014


Jared Mcewen
Inmate: 01961821
Bradshaw State Jail
3900 W Loop 571
Henderson TX 75652-5259

By Certified Mail

Re: Appeal

Mr. McEwen:

Please find enclosed a copy of the opinion issued by the Twelfth Court of Appeals in your case.
Because we waived the right to appeal and asked that this appeal be dismissed, the Court has
done so.

You do have the right to file a pro se Petition for Discretionary Review in the Court of Criminal
Appeals should you desire to do so. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

As always, should you have any questions I will be happy to assist in any way that I can.


                                             Sincerely,


                                             Austin Reeve Jackson